                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     MARLESSA KNOLES,                                   Case No. 17-cv-06580-BLF
                                   7                    Plaintiff,
                                                                                            ORDER DISCHARGING ORDER TO
                                   8             v.                                         SHOW CAUSE RE SANCTIONS AND
                                                                                            VACATING HEARING
                                   9     TEVA PHARMACEUTICALS USA, INC.,
                                         et al.,                                            [Re: ECF 61]
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 16, 2019, the Court issued an Order to Show Cause directing Plaintiff’s

                                  14   counsel, Gregory Curtis, to show cause why he should not be sanctioned in the amount of $500 for

                                  15   failure to comply with the Court’s express order that he appear at a hearing on January 16, 2019.

                                  16   See ECF 61.

                                  17          On February 7, 2019, Mr. Curtis filed a timely response to the Order to Show Cause. See

                                  18   ECF 63. Based on Mr. Curtis’s response, the Court hereby DISCHARGES the Order to Show

                                  19   Cause and VACATES the hearing set for February 14, 2019.

                                  20          Plaintiff’s local counsel, John Cowan, SHALL APPEAR PERSONALLY for all hearings

                                  21   unless the Court orders otherwise with respect to a particular hearing.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: February 8, 2019

                                  25                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  26                                                   United States District Judge
                                  27

                                  28
